Citation Nr: 1439765	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to November 9, 2007, and as 50 percent disabling from that date.

4.  Entitlement to a higher initial rating for service-connected lumbosacral strain, rated as 10 percent disabling prior to May 14, 2009, and as 20 percent disabling from that date.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2005.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a November 2006 decision by the RO in Waco, Texas that denied service connection for a left ankle disability, granted service connection and a 30 percent rating for PTSD, and granted service connection and a 10 percent rating for lumbosacral strain.

In a July 2009 rating decision, a higher 50 percent rating was granted for PTSD, effective November 9, 2007, and a higher 20 percent rating was granted for lumbosacral strain with left-sided sciatica, effective May 14, 2009.  Since this increase did not constitute a full grants of the benefits sought, the higher rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case also comes to the Board on appeal from an April 2010 decision by the RO in Oakland, California, that denied service connection for a right hip disability.

A videoconference hearing was held in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Extensive additional evidence was received from the Veteran in June 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

In a May 2014 statement and during the course of his hearing, the Veteran indicated that he is unable to work due to his service-connected disabilities.  This raises a claim for a total disability rating based on individual unemployability (TDIU). 

The issues of entitlement to service connection for a right hip disability, entitlement to a higher initial rating for a service-connected low back disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that the current Achilles tendonitis of the left leg is attributable to the Veteran's military service.

2.  Resolving all doubt in the Veteran's favor, during the period prior to November 9, 2007, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with reduced reliability and productivity.
 
3.  During the period from June 1, 2005 to June 30, 2009, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity.

4.  Resolving all doubt in the Veteran's favor, during the period from June 30, 2009 to January 21, 2011, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.

5.  Resolving all doubt in the Veteran's favor, during the period from January 21, 2011, the Veteran's PTSD more closely approximates symptomatology productive of total occupational and social impairment due to such symptoms as frequent suicidal ideation, recurring or intrusive distressing war recollections, anxiety, sleep difficulty, flashbacks, combat nightmares, chronic anger and irritability, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), impaired impulse control, and impaired memory and concentration.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's current Achilles tendonitis of the left leg was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  During the period prior to November 9, 2007, the criteria for a schedular rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2013).
 
3.  During the rating period prior to June 30, 2009, the criteria for a schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  During the period from June 30, 2009 to January 21, 2011, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).
 
5.  During the period since January 21, 2011, the criteria for a schedular rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a July 2006 notice letter was sent to the Veteran regarding his initial service connection claims, prior to the November 2006 rating decision on appeal.  With respect to the claim for a higher initial rating for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Additional notice was provided in letters dated in June 2008 and December 2009.

The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the appellant has received both an SOC and a supplemental statement of the case, discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating for the service-connected PTSD.  He has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA outpatient treatment records, and arranged for VA compensation examinations in August 2006, September 2006, and October 2008.  The Veteran has also submitted extensive VA treatment records, lay statements, and testimony in support of his claims.

With respect to the claim for a higher initial rating for PTSD, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in October 2008.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his PTSD.  38 C.F.R. §§ 3.327(a), 4.2.  Moreover, the record is not inadequate, as the claims file contains extensive subsequent VA medical records of treatment and evaluation for PTSD.

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2014 Board hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service Connection for a Left Ankle Disability

The Veteran contends that he incurred a left ankle disability during service, as a result of running.  In his original claim in May 2006, he said he hurt his foot in service.  At his August 2006 VA examination, he clarified that he did not have a left foot condition, but had a left ankle condition.  He stated that he began having left ankle pain when running during service.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records reflect that the Veteran was seen for complaints of left ankle pain in January, February, and April 2003.  In January 2003, he was diagnosed with a Grade I ankle sprain.  On examination in April 2003, the ankle joint was stable; the diagnostic assessment was Achilles tendonitis/strain.  He was referred to ankle class.  In August 2003, the Veteran again complained of left ankle pain; the diagnostic assessment was possible tendonitis.  In November 2003, the Veteran complained of left ankle pain and left testicle pain.  The only diagnosis was possible groin strain.  A January 2004 treatment note reflects that the Veteran complained of chronic left ankle pain; he denied trauma.  He said he felt popping when running, without giving out or locking.  On examination, there was no edema, ecchymosis, deformity, erythema, or crepitus, and the ankle was stable with full range of motion.  The diagnostic assessment was chronic tendonitis, and he was placed on a profile.  A January 2004 X-ray study of the left ankle was entirely normal.  On separation examination in May 2005, his lower extremities were listed as normal.

A report of an August 2006 VA examination reflects that the Veteran reported that he began having left ankle pain during service with running in 2002, and now had constant left ankle pain in the anterior ankle.  The examiner indicated that the claims file was reviewed, and that a physical examination was performed.  An August 2006 X-ray study of the left ankle was normal.  The examiner indicated that with regard to the claimed left ankle condition, his left ankle was normal.  A left ankle disability was not diagnosed.

In an October 2007 statement, the Veteran said that his left ankle pain was now a constant problem and not just when he ran, as it was previously.

VA outpatient treatment records reflect that in October 2007 the Veteran reported that he had left ankle pain since 2003.  The diagnosis was osteoarthritis of the left ankle, and the Veteran was referred for orthopedic consultation.  A November 2007 X-ray study of the left ankle showed a tiny bony density adjacent to the medial malleolus probably related to old injury, the osseous structures articulated in a normal fashion, and no acute fractures were seen.  The diagnostic impression was negative for acute injury.  The primary care physician indicated that the Veteran was going to see orthopedics for his ankle osteoarthritis.  On orthopedic consult in November 2007, the Veteran reported that he had been seen for left ankle pain since 2003.  He said that the pain was associated with ambulatory activities and was in the back of the heel along the course of the Achilles tendon to the mid-calf.  On examination, there was some but not impressive tenderness to palpation of the Achilles tendon and space anterior to it.  The diagnostic impression was Achilles tendonitis.  In January 2008, the orthopedic surgeon diagnosed Achilles tendonitis, and indicated that the acute problem had pretty much subsided but he still had discomfort in the calf with strenuous usage.

Although a left ankle disability was not diagnosed on separation examination and the August 2006 VA examiner found no current left ankle disability, in light of the frequent in-service treatment for a recurrent left ankle condition, including a diagnosis of chronic Achilles tendonitis, and the more recent post-service treatment for consistent complaints of left ankle pain and a current diagnosis of Achilles tendonitis, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's current chronic left Achilles tendonitis is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his left Achilles tendonitis, the Board finds that service connection is warranted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board finds that there is no probative evidence linking any other current left ankle disability with service, and thus service connection is not warranted for any other left ankle disability.

Higher Rating for PTSD

The Veteran contends that his PTSD is more disabling than currently evaluated.

This claim arises from his disagreement with the initial rating assigned following the granting of service connection.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2013).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

During the pendency of this appeal, the RO has assigned "staged" ratings for the service-connected PTSD, and has rated this disability as 30 percent disabling prior to November 9, 2007, and as 50 percent disabling from that date.

On VA examination in September 2006, the Veteran denied prior mental health treatment or hospitalization.  He reported that he had only worked for a couple of weeks since separation from service (in May 2005), as a pizza deliveryman.  He did not socialize and had no friends.  He was single and lived with a roommate.  He said he stayed home and slept most of the time.  He said he felt sad all of the time.  There were no signs of hallucinations.  He said he was more on edge now.  He denied any suicidal or homicidal ideations or intent.  He said he had occasional thoughts of hurting himself or others but he had no attempts of self-harm or physical violence toward others.  He had no problems with maintaining minimal personal hygiene and the activities of daily living.  He was alert and oriented to person, place and time.  He reported difficulty concentrating and with recent memory, and said he was easily distracted.  On examination, he was able to perform serial sevens without error.  There was no obsessive or ritualistic behavior.  His speech was clear and understandable.  He reported that about once a month he felt anxious and his heart beat fast, which usually occurred when he was in a crowd.  He said he was very sad.  The examiner indicated that his mood was mildly to moderately depressed with appropriate affect.  The Veteran denied incidents of violence toward others but reported difficulty controlling his temper.  He said he was verbally aggressive and threatening toward others.  He said that once a month he had a recurring distressing nightmare of combat, and thought about the dream a lot the next day.  He did not drink or use drugs, and had no current legal problems.  Psychological testing was conducted and the examiner indicated that he had possibly over-endorsed some emotional symptoms.  He reported significant levels of depression and anxiety.  The diagnosis was PTSD, and the current GAF was 51.  The examiner indicated that he had recurring distressing dreams of a traumatic event during service, avoided contact with situations that reminded him of the trauma, had a sense of emotional numbness, a sense of a foreshortened future, sleep problems, increased irritability and was hypervigilant.  The examiner opined that his occupational and social functioning was moderately impaired by PTSD.

VA outpatient treatment records reflect intermittent treatment for PTSD.  On initial VA mental health assessment in February 2007, the Veteran reported that he was single, with no children, not employed, and in college full-time and had a place to stay.  He reported problems in falling asleep.  He had no problems with appetite, was not able to concentrate well, and had some problems with emotional control.  He reported a past history of homicidal and suicidal ideation but nothing that he had ever acted on or would act on.  He had no history of therapy for PTSD.  On mental status examination, he was dressed appropriately and was kempt of clothing and body.  He looked his stated age, made some eye contact and was affable.  He answered questions appropriately and had no history of racing thoughts or paranoid thinking.  No history of hallucinations, some history of nightmares around his Iraq experiences, some problems with short-term memory, no real problems with long-term memory.  He was oriented to person, place and time.  The diagnosis was PTSD by history, rule out current exacerbation of PTSD.  The GAF was 50.

A November 9, 2007 mental health note reflects that the Veteran had been referred by his primary care provider.  The Veteran said he could not get a job and could not pass an interview.  He said he could not talk about himself because he had so much negativity.  He was a newlywed with his first baby due in a month.  He said he had been unable to get job since returning from Iraq, and he had increasing levels of anger, social isolation and detachment from others, memory problems, attention and concentration difficulties, anhedonia, lack of motivation, hopelessness, guilt, lack of interest in life (did not care about the upcoming birth of his child), decreased libido and general paranoia.  He also reported recurrent nightmares three or four times per week and panic attacks.  On mental status examination, his hygiene and attire were appropriate, affect was flat, mood was sad and dysphoric, and he reported suicidal and homicidal ideation.  He denied hallucinations.  Attention and concentration were satisfactory on examination.  He was oriented to place, person and situation, and cognition, insight and judgment were intact.  Impulse control was fair.  The diagnosis was PTSD and the GAF was 50.

A November 9, 2007 psychiatry note reflects that the Veteran was pleasant, alert and oriented, well-groomed, made good eye contact, had a dysphoric mood with a congruent affect, with no suicidal or homicidal ideation, and his speech was of normal rate.  The psychiatrist diagnosed PTSD and prescribed Celexa and therapy.

A November 21, 2007 mental health note reflects that the Veteran had a slightly brighter affect with several appropriate smiles, although he reported no change in mood or symptoms since he was last seen.  He said he had not yet had his prescription for psychiatric medication filled.  On a depression scale today, the Veteran reported that he was a 5 out of 10, without any suicidal ideation, although he had been depressed during the prior week and almost called the Suicide Prevention number.  He said he was feeling better currently.

On VA compensation examination in October 2008, the examiner indicated that the claims file was not reviewed, and that she relied on the Veteran's reported history.  The Veteran reported that he had two appointments at the VA for mental health services, and had not participated in therapy.  He lived with his wife and baby son, and had been married for about one and one-half years.  He said he attended college briefly after service, but could not handle it due to panic attacks, falling asleep, or getting angry at classmates for talking to him.  He had been working part-time at the post office for a few months, and his mood had slightly improved since he gained employment.  Prior to that, he worked intermittently for a pizza chain.  On examination, his hygiene was appropriate, and he was oriented to person, place and time.  He described his mood as good.  His affect was blunted, and he maintained appropriate eye contact.  His rate of speech was slow, and the volume was low.  Thought content and processes were clear.  He denied hallucinations.  He admitted having a suicidal plan, but denied intention.  He denied homicidal intent or plan.  He complained of problems with short-term memory.  Attention and concentration were fair, and there were no reported or observed obsessive or ritualistic behaviors.  He described panic attacks that included heart palpitations, feeling claustrophobic, and sweating.  He said he frequently felt depressed.  He slept an average of seven hours per night.  The examiner stated that he was hypervigilant, less social with others including his family, and had a blunted affect.  He had daily recollections and dreams about his experiences in service.  He was avoidant and detached from others.  The diagnoses were PTSD, chronic, and dysthymic disorder.  The GAF was 50.  The examiner recommended treatment and medication, and indicated that the Veteran reported symptoms congruent with PTSD and depression without significant periods of remission.  He reported hypervigilance, avoidance behaviors, isolation, and frequent recollections and dreams.  He experienced thoughts of suicide and had a blunted affect.

A November 2008 physical therapy note reflects that the Veteran reported that he worked full-time.  A June 2009 neurology consult reflects that the Veteran reported that he worked as a mailman and walked for up to seven or more hours a day.

A June 30, 2009 VA mental health note reflects that the Veteran was last seen 18 months ago.  The examiner indicated that he presented as guarded and angry with a flat affect.  Eye contact was appropriate, and thought content was clear and goal-directed.  He denied current suicidal or homicidal ideation, but he said he was angry all the time and was afraid he would eventually hurt or kill someone.  He said he needed help.  He reported being plagued with memories of Iraq, sleep problems (5-6 hours per night), nightmares (3-4 times per week), dissociative/flashback-type episodes, anxiety attacks in public, limited social interactions, feeling disconnected from the world, hypervigilance to people around him, and significant memory and concentration problems.  He was currently working two days per week at the post office.  The diagnostic impression was PTSD, major depressive disorder, recurrent, unspecified.  The GAF was 52.

A late August 2009 VA psychotherapy note reflects that the Veteran presented as quite depressed with a flat affect.  He reported suicidal thoughts.  An August 2009 addendum reflects that the Veteran reported that he had interrupted sleep.  He said he had isolated himself from friends and family.  He said he worked as a mail carrier for six hours a week.  He said that he had had suicidal ideations, and that his wife was also suicidal.  He denied current suicidal thoughts.  The diagnostic impression was PTSD, major depressive disorder, recurrent, severe, with no report of psychotic features.  A September 2009 addendum reflects that although he reported suicidal ideation with no active plan, he fantasized about it and had made a pact with his wife to carry this out at some point.

A September 2009 VA psychiatry note reflects that the Veteran was seen about two years ago and had not been compliant with his treatment.  The Veteran complained of feeling depressed, with chronic suicidal ideation about twice a month, with no past suicidal attempts.  He also complained of anxiety attacks.  He said he was working part time at the post office and attending school to become an interpreter.  On examination, he was alert and oriented, made fair eye contact, dressed casually, his mood was dysphoric, his affect was congruent, he had no suicidal or homicidal ideation, his speech was of normal rate, there were no flight of ideas or looseness of associations, and thought processes were linear.  The diagnosis was PTSD.

In October 2009, the Veteran complained of depression, nightmares, flashbacks, hypervigilance, and avoidance of people and activities.  On examination, he had good grooming and hygiene, his behavior was friendly and cooperative.  He had mild psychomotor slowing and good eye contact, speech had decreased volume and normal rate, his mood was depressed, affect and mood were congruent, restricted, and flattened.  His thought process was linear.  He denied suicidal or homicidal ideation, and denied hallucinations.  He had no paranoia, delusions, or preoccupying thought.  His insight and judgment was fair to good.  The diagnostic assessment was PTSD and depressive symptoms as a manifestation of PTSD.  He had some improvement in mood with his medication.  Sleep was still poor.

The Veteran was committed for inpatient treatment of major depressive disorder and PTSD with chronic frequent suicidal ideation on January 21, 2011.  During the hospitalization, the GAF was 31-40.  His major depressive disorder was described as severe.

Subsequent VA medical records dated in 2013 reflect that the Veteran's wife has been his caregiver under the VA caregiver support program.  In a May 2014 affidavit, the Veteran's sister stated that he had been suicidal and had at times wandered the streets for days when his family did not know where he was.

As examiners have stated that the Veteran's symptoms of depression are part of his PTSD, the Board will resolve any doubt in his favor and attribute the impairments from depression to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to distinguish or differentiate the extent of impairment that is attributable to service-connected disability from that which is not, 38 C.F.R. §§ 3.102, 4.3 require that VA resolve this doubt in the Veteran's favor and presume the impairment is attributable to or part and parcel of the service-connected disability).

After considering all of the evidence of record, including the Veteran's testimony, the Board finds that during the period prior to November 9, 2007, the Veteran's PTSD is characterized by the following signs or symptoms:  anger, irritability, sleep impairment, nightmares, depressed mood, memory and concentration difficulties, hypervigilance, anxiety, and feelings of numbness and distance from others.  The Board finds that these symptoms are similar to many of those contemplated by the next higher 50 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are similar to those the Board finds to be associated with this Veteran's PTSD.  The September 2006 VA examiner indicated that his occupational and social functioning was moderately impaired by PTSD.  Similar findings were shown in February 2007.

Following a review of the record, and for the reasons discussed above, the Board finds that during the period prior to November 9, 2007, a higher 50 percent evaluation more nearly approximates the Veteran's disability picture and that a higher 50 percent evaluation is warranted for this portion of the rating period on appeal.  38 C.F.R. § 4.7.

As noted above, the RO has rated the Veteran's PTSD as 50 percent disabling from November 9, 2007.  Considering all of the evidence of record, and as discussed below, the Board finds that a higher 70 percent rating is warranted from June 30, 2009, but not earlier.  

A higher 70 percent rating is not warranted during the period prior to June 30, 2009.  Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level during this period.  Indeed, the 30 percent, 50 percent and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130. 

The same holds true for the Veteran's impaired memory, as reflected in several medical records.  A 50 percent rating already compensates him for "impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)."  During this period, the Veteran's memory impairment has been consistently shown to be at this level and no worse.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired memory is more closely analogous to that contemplated by a 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117. 

The Board also finds that during the period prior to June 30, 2009, the Veteran's PTSD symptoms caused occupational and social impairment to at least some degree. Given the frequency, nature, and duration of those symptoms, the Board finds that throughout this portion of the rating period on appeal, they result in no more than occupational and social impairment with reduced reliability and productivity.  The Board observes that the Veteran was consistently working at the post office in 2008 and 2009, although he made conflicting statements to his treatment providers as to whether he was working full-time or part-time.  The PTSD symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted during this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

The evidence does not demonstrate that a rating in excess of 50 percent is warranted at any time throughout the rating period prior to June 30, 2009.  During this period, although there was intermittent suicidal ideation, there is no evidence of symptoms such as obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech; or spatial disorientation.  There is no objective evidence during VA examinations or treatment indicating or approximating near-continuous panic.  There is no objective evidence in either his treatment records or at his VA examinations that he has PTSD that is so severe as to prevent him from functioning independently, appropriately, and effectively.  Moreover, notwithstanding the problems that the Veteran reported experiencing at work, and his isolation from people other than immediate family when not at work, given the fact that he managed to work part-time on a consistent basis at the same job, get married and have a child, and maintain his marriage, leads the Board to conclude that during this period, the Veteran's PTSD was productive of impairment that does not approximate that required for a 70 percent evaluation. 

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that during the rating period prior to November 9, 2007, a higher 50 percent rating is warranted for PTSD, but no higher, and during the period prior to June 30, 2009, a rating in excess of 50 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

However, during the period since June 30, 2009, the Board finds that the weight of the evidence clearly shows that the Veteran's PTSD has worsened.  The weight of the evidence from June 30, 2009 shows an increase in suicidal ideation, more frequent nightmares and flashbacks, increasing sleep problems, and anxiety attacks in public.  He continued to work part-time at the post office, attend school, and maintain his marriage, albeit with difficulties.  Thus, throughout the period from June 30, 2009 to January 21, 2011, the Board finds that although all of the enumerated symptoms listed for a 70 percent rating are not shown, the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social life and school and work situation more nearly approximate the criteria for a higher 70 percent rating, and thus a higher 70 percent rating is warranted from June 30, 2009 to January 21, 2011.  See 38 C.F.R. § 4.7; Mauerhan, supra.

However, the evidence does not demonstrate that a rating in excess of 70 percent is warranted during the period from June 30, 2009 to January 21, 2011.  During this period, the weight of the evidence does not show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Hence, an even higher 100 percent rating is not warranted during this period.

During the period since January 21, 2011, the Board finds that the weight of the evidence clearly shows that the Veteran's PTSD has worsened still more.  On that date, he was involuntarily committed to a VA hospital for chronic suicidal ideation, for his own safety.  His GAF score during that hospitalization was 31-40, suggesting major impairment in several areas.  His major depressive disorder was described as severe.  Subsequent VA treatment records, testimony from him and his wife, and a sworn affidavit from his sister demonstrate symptoms that approximate the next higher 100 percent rating.  He is no longer working, and his wife is his caregiver.  Thus, throughout the period from January 21, 2011, the Board finds that although all of the enumerated symptoms listed for a 100 percent rating are not shown, the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social life and school and work situation more nearly approximate the criteria for a higher 100 percent rating, and thus a higher 100 percent rating is warranted from January 21, 2011.  See 38 C.F.R. § 4.7; Mauerhan, supra.


Extra-Schedular Consideration

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned staged schedular ratings.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture. The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Service connection for chronic left Achilles tendonitis is granted, subject to the regulations governing monetary benefits.

A higher 50 percent rating for service-connected PTSD is granted during the period prior to November 9, 2007, subject to the regulations governing monetary benefits.

A rating in excess of 50 percent for service-connected PTSD is denied during the period prior to June 30, 2009.

A higher 70 percent rating for service-connected PTSD is granted during the period from June 30, 2009 to January 21, 2011, subject to the regulations governing monetary benefits.

A higher 100 percent rating for service-connected PTSD is granted from January 21, 2011, subject to the regulations governing monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for a right hip disability and for a higher initial rating for a service-connected low back disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to the claim for service connection for a right hip disability, the Veteran contends that he has had right hip pain ever since lifting heavy equipment in service.  STRs show that in March 2002, he complained of low back pain during sit-ups.  On examination, the pain was localized to the right side of the low back around the tailbone "and maybe hip."  The diagnostic assessment was possible sacral iliac joint pain.  Post-service VA medical records reflect treatment for right hip disabilities diagnosed as iliotibial band (ITB) syndrome and right trochanteric bursitis, and show that the Veteran reported that he had right hip pain since 2002 during service.  See VA treatment records dated in June 2009.  A March 2008 VA orthopedic surgery note reflects that a magnetic resonance imaging (MRI) scan showed some iliopsoas tendonitis.

As there is evidence of a diagnosis of a current right hip disability, evidence that the Veteran had right hip complaints during service, and an indication that he has a right hip disability that may be associated with his service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has a right hip disability that is related to service or a service-connected disability.  See 38 U.S.C.A. § 5103A; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With regard to the appeal for a higher rating for service-connected lumbosacral strain, the Board finds that given the length of time since the last VA examination in May 2009 and the Veteran's recent testimony suggesting that the disability may be worsening, the Board finds that another VA spine examination is needed to reassess the severity of his service-connected low back disability.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Further, the Board notes that the May 2009 VA examiner did not review the claims file or comment on the November 2007 VA magnetic resonance imaging (MRI) scan of the lumbar spine which showed a diagnostic impression of mild disc degenerative changes in the lower lumbar spine.  A January 2011 X-ray study of the lumbar spine showed no significant degenerative disc disease of the lumbar spine.  The Veteran has recently testified that he is bedridden on a daily basis due to back and leg pain.

The additional VA medical records indicate that the Veteran receives ongoing VA treatment for the claimed conditions.  It thus appears that additional relevant VA or private medical records may exist.  Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the matter of TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   This claim has not been adjudicated and is remanded in accordance with the Court's holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a right hip or low back disability since June 2014.

After obtaining any necessary authorization, obtain all identified and relevant records, including ongoing VA medical records, that are not duplicates of those already in the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current right hip disability. The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail.  The examiner should identify all current right hip disabilities.

(a) What is the likelihood (very likely, as likely as not, or unlikely) that that any currently demonstrated right hip disability had its clinical onset during active service or is related to any in-service disease, event, or injury? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) that any current right hip disability was either caused OR chronically aggravated by his already service-connected low back disability? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

 "Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The examiner should note all relevant pathology and symptoms related to this disability and all indicated tests should be conducted. 

The examiner should first indicate whether the degenerative disc disease of the lumbar spine that was noted on MRI scan in November 2007 is associated with, part and parcel of, or caused or aggravated by the service-connected lumbar strain.  If it is, or the effects of it determined to be indistinguishable from the service-connected disability, then additional comment is needed concerning whether the Veteran has incapacitating episodes due to this disc disease (intervertebral disc syndrome (IVDS)), meaning he has been prescribed bed rest by a physician in combination with treatment by a physician.  If it is determined he has experienced incapacitating episodes, then their frequency and duration during the past 12 months also should be indicated.

The examiner should additionally measure range of motion on forward flexion, backward extension, right and left lateral flexion, and right and left rotation, and indicate whether and to what extent pain affects the range of motion, including during "flare ups" or prolonged, repeated use.

The claims file, to include a copy of this remand, should be provided to and reviewed by the examiner, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

4.  The RO should develop the TDIU claim as necessary.

5.  Then, the AOJ should readjudicate the appeals for service connection for a right hip disability and for a higher rating for the low back disability.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


